In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-1209
YVONNE C. WIGGLESWORTH,
                                                      Petitioner,
                              v.

IMMIGRATION AND NATURALIZATION
SERVICE,
                                                     Respondent.
                       ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                          No. A71-468-728
                       ____________
  ARGUED SEPTEMBER 17, 2002—DECIDED FEBRUARY 14, 2003
                       ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
  RIPPLE, Circuit Judge. Yvonne Wigglesworth last en-
tered the United States pursuant to the Visa Waiver Pilot
Program (“VWPP”), which allows visitors from certain
countries to enter the United States without a visa for a
stay of ninety days or less. See 8 U.S.C. § 1187. The Im-
migration and Naturalization Service (“INS”) instituted
deportation proceedings against Ms. Wigglesworth, but
later realized that it improvidently had commenced those
proceedings because, as a condition of entering under the
2                                             No. 02-1209

VWPP, Ms. Wigglesworth had waived her right to a de-
portation proceeding. The Immigration Judge (“IJ”) agreed
and granted the INS’ motion to terminate the proceed-
ings, a decision that was affirmed by the Board of Immi-
gration Appeals (“BIA”). Ms. Wigglesworth now appeals
and seeks an order from this court to reinstate the pro-
ceedings and require the INS to process her application
for suspension of deportation. For the reasons set forth
in the following opinion, we dismiss the appeal.


                            I
                    BACKGROUND
A. Facts
  Yvonne Wigglesworth was born in Denmark and is a
citizen of Sweden. She has resided in the United States
since June 3, 1980, with two interruptions. In 1981, she
returned to Sweden for a period of approximately one
year to serve a seven-month sentence for trafficking in
hashish. She returned to the United States in 1982. After
her return, she left the United States only once; in 1990,
for a period of three weeks, she visited her ailing mother
in Sweden.
  Prior to her first departure from the United States in
1981, Ms. Wigglesworth married an United States citizen,
Charles Wigglesworth. They have one child, Kristina, born
in January 1984.
  In 1988, Mr. Wigglesworth filed a Petition for Alien
Relative (Form I-130) for his wife. The INS approved this
petition on January 27, 1989. In 1990, the Wigglesworths
went to an immigration consulting agency called “Servicio
Continental” to inquire about adjusting Ms. Wiggles-
worth’s immigration status to that of a lawful permanent
No. 02-1209                                                  3

resident. The agency apparently told Ms. Wigglesworth
that, in order to complete the application, she first would
need to establish that she had entered the United States
legally by obtaining a new I-94 departure record to re-
place the one that was misplaced after her 1982 reentry.
Although it is unclear from the record exactly what was
communicated to her, Ms. Wigglesworth was left with
the impression that she would be able to reenter the
United States without a visa pursuant to the VWPP and
thereafter pursue an adjustment of status.
   Seeing this situation as an opportunity both to obtain
the necessary entry documents as well as visit her mother,
Ms. Wigglesworth left the United States for Sweden. When
she returned to the United States three weeks later, she
entered pursuant to the VWPP, which allows visitors
from certain countries to enter the United States without
a visa and stay for up to ninety days. In order to be admit-
ted under the VWPP, the visitor must waive any right
“to contest, other than on the basis of an application for
asylum, any action for deportation against the alien.” 8
U.S.C. § 1187(b) (1993). Prior to reentering the United
States, Ms. Wigglesworth executed a Swedish-language
version of form I-790, the Visa Waiver Pilot Program Infor-
                        1
mation Form (“I-790”). The form contains a section iden-
tified as a “WAIVER OF RIGHTS”; it states:
    I hereby waive any and all rights to review of or ap-
    peal from an Immigration Officer’s determination as
    to my admissibility, or to contest, other than on the


1
   Although there was initially some question concerning wheth-
er Ms. Wigglesworth had executed a waiver, after oral argu-
ment in this case, the INS submitted a copy of the waiver
form actually signed by Ms. Wigglesworth as well as the Eng-
lish language version of the form.
4                                                  No. 02-1209

    basis of an application for asylum, any action for
    deportation. Specifically, I am waiving my rights to
    1) a hearing before an Immigration Judge to deter-
    mine my admissibility or deportability; 2) an adminis-
    trative appeal to the Board of Immigration Appeals;
    and 3) the judicial review of any or all of the above
    decisions.
See INS Submission of October 10, 2002. The form also
contains a section entitled “CERTIFICATION,” which
states in relevant part: “I certify that I have read and
understood all the questions and statements on this form.”
    2
Id.


B. Administrative Proceedings
  After entering the United States pursuant to the VWPP,
Ms. Wigglesworth filed an I-485 form to adjust her status
to that of a lawful resident alien. The following month,
Mr. and Ms. Wigglesworth appeared at the Chicago of-


2
   Ms. Wigglesworth objects to this court’s consideration of the
documents submitted by the INS on two grounds: 1) they were
not a part of the administrative record below; and 2) the Eng-
lish version of form I-790 is not a certified translation of the
Swedish version as required by 8 C.F.R. § 3.33. However, at
least some portion of Ms. Wigglesworth’s entry papers were
examined by the IJ during the immigration hearing, and Ms.
Wigglesworth made no objection to the papers at that time.
See A.R. 165. With respect to the lack of certification for the
Swedish form I-790, Ms. Wigglesworth has not presented any
interpretation of 8 C.F.R. § 3.33 that suggests it applies to
official INS forms. Additionally, if Ms. Wigglesworth believed
there were important differences between the English and
Swedish versions of the form, she certainly could have brought
those to this court’s attention. She has not done so.
No. 02-1209                                                5

fice of the INS for an interview on the application. The INS
denied her application on the ground that she was ex-
cludable from the United States as a result of her con-
trolled substance conviction. The INS issued a show-cause
order and a notice of hearing. Ms. Wigglesworth ap-
peared pursuant to notice, and the hearing was continued
so that she could obtain counsel and apply for suspension
of deportation.
  In December 1992, Ms. Wigglesworth appeared with her
attorney for the hearing, conceded deportability pursuant
to the order to show cause and applied for suspension
of deportation. After receiving evidence, the IJ took the
case under advisement. While the case was pending be-
fore the IJ, the INS filed a motion to terminate the pro-
ceedings on the basis that “the District Director exercises
sole jurisdiction over determinations of deportability in
the cases of aliens who were admitted to the United
States pursuant to section 217 of the Act,” the VWPP. A.R.
402. Prior to the IJ’s ruling on its motion, the INS arrested
Ms. Wigglesworth at her home in order to deport her. Ms.
Wigglesworth then petitioned the IJ for a stay of deporta-
tion pending a decision on the motion to terminate. The
IJ granted the stay. Apparently on word that the INS
would not abide by the stay issued by the IJ, Ms. Wig-
glesworth also filed a petition for a writ of habeas corpus
in district court. The district court granted the petition
and ordered the INS to release Ms. Wigglesworth while
the administrative proceedings were pending.
  On July 15, 1993, the IJ granted the INS’ motion to termi-
nate the deportation proceedings as having been com-
menced improvidently insofar as the VWPP’s regulations
required a determination of deportability without com-
mencement of a deportation proceeding. Although the IJ
acknowledged that he could not reach the question of the
6                                              No. 02-1209

constitutionality of the VWPP, he believed that, given the
facts of the case, “it would be hard to conclude that the
respondent knowingly and intelligently waived her right
to a hearing when she last entered.” A.R. 136 n.6.
  Ms. Wigglesworth appealed this order, and the BIA
affirmed. It stated:
      On appeal, the respondent argues that the Immigra-
    tion Judge erred in finding her ineligible for suspen-
    sion of deportation based upon her entry pursuant
    to the Visa Waiver Pilot Program (“VWPP”). We agree
    with the Immigration Judge that she is ineligible for
    suspension of deportation based upon her VWPP
    entry. The Immigration and Nationality Act and the
    applicable regulations clearly indicate that an alien
    admitted as a Visa Waiver Pilot Program visitor waives
    any right to contest any action for deportation, other
    than on the basis of an application for asylum in the
    United States as provided in section 208 of the Act.
      As the respondent was admitted as a visitor under the
    VWPP, she waived her right to contest any action
    for deportation other than asylum. Therefore, we affirm
    the Immigration Judge’s decision finding the adult
    respondent was barred from applying for suspension
    of deportation under section 217 of the Act and 8 C.F.R.
    § 217. Accordingly, we affirm the decision of the Im-
    migration Judge ordering the deportation proceedings
    terminated.
A.R. 2-3 (footnotes and citations omitted).
  Ms. Wigglesworth filed a timely petition for review with
this court.
No. 02-1209                                                  7

                              II
                        ANALYSIS
  Before this court, Ms. Wigglesworth requests that we
vacate the order of the BIA and remand this case to the IJ
to complete the proceedings, including a determination
of Ms. Wigglesworth’s application for suspension of
deportation. The INS argues, however, that we cannot
consider Ms. Wigglesworth’s petition for review for two
reasons: 1) Ms. Wigglesworth waived her right to contest
her deportation when she entered the country pursuant
to the VWPP; and 2) 8 U.S.C. § 1252(g) precludes judicial
review of discretionary decisions to “commence proceed-
ings, adjudicate cases, or execute removal orders.” We
consider these arguments below.


A. VWPP
                    1. Waiver of Rights
              3
  The VWPP allows visitors from certain countries to
enter the United States without a visa if they meet certain
qualifications, such as the alien possesses a “round-trip


3
   When originally instituted, the VWPP was a “pilot” program;
it since has been made a permanent program and has been re-
named the “Visa Waiver Program.” See 8 U.S.C. § 1187. Addition-
ally, because the program was instituted prior to the passage
of the Illegal Immigration Reform and Immigrant Responsibil-
ity Act (“IIRIRA”), it employed the terminology of “deporta-
tion” as opposed to “removal.” See id. However, because Ms.
Wigglesworth entered the country pursuant to the program
when it was still in its “pilot” stage and prior to the passage
of IIRIRA, we maintain the acronym VWPP and the term “de-
portation.”
8                                                  No. 02-1209

transportation ticket” and “has been determined not to
represent a threat to the welfare, health, safety, or security
of the United States.” 8 U.S.C. § 1187(a)(5) & (7) (1993).
In return for being admitted pursuant to this stream-
lined procedure, the alien must waive certain rights, see
Itaeva v. INS, 314 F.3d 1238, 1239 (10th Cir. 2003); specifically
the VWPP provides:
    (b) Waiver of rights
     An alien may not be provided a waiver under the pilot
    program unless the alien has waived any right—
       (1) to review or appeal under this chapter of an
     immigration officer’s determination as to the admissi-
     bility of the alien at the port of entry into the United
     States, or
       (2) to contest, other than on the basis of an applica-
     tion for asylum, any action for deportation against the
     alien.
8 U.S.C. § 1187(b) (1993).
  Prior to being admitted to this country, Ms. Wiggles-
worth signed a Swedish-language version of form I-790,
which contained an explicit waiver as well as a certifica-
tion that the signor had read and understood the form.
Thus, there is no question that Ms. Wigglesworth waived
her rights to “contest” her deportation. Furthermore, there
is no question that both in the terminated proceedings
before the IJ, as well as in this court, Ms. Wigglesworth
seeks to contest her deportation on a basis other than
asylum; specifically, she seeks relief by way of suspen-
sion of deportation. As two of our sister circuits already
have determined, such a challenge is specifically forbid-
den by the language of the statute. See Itaeva, 314 F.3d at
1242; Nose v. Attorney Gen., 993 F.2d 75, 80 (5th Cir. 1993).
No. 02-1209                                                     9

Because Ms. Wigglesworth waived her right to contest her
deportation except on the basis of asylum, she has waived
her right to contest the INS’ disposition of her application
for suspension of deportation or the termination of her
                      4
deportation hearing.


4
   We do not believe that the Tenth Circuit’s decision in Itaeva
v. INS, 314 F.3d 1238 (10th Cir. 2003), supports the exercise
of jurisdiction by a court of appeals in a case such as the
one before us. In that case, the petitioner was subject to de-
portation pursuant to the VWPP; however, as in the present
case, the INS instituted deportation proceedings against her
as opposed to simply deporting her pursuant to the VWPP.
Not only was a full hearing held before an IJ, who determined
that suspension of deportation was not available, but also the
BIA affirmed and issued a final order of deportation. When
Itaeva appealed to the Tenth Circuit, that court rejected the
INS’ argument that the court lacked jurisdiction based on
§ 1187(b)(2). It stated: “As noted above, under the transitional
rules which apply here, this court has subject matter jurisdic-
tion to review a final order of deportation. If Congress had
intended to deprive us of jurisdiction over a VWP visitor’s
§ 1187(b)(2) claim (regarding deportation) it could have spec-
ified that the alien had waived the right to appeal as it did in
§ 1187(b)(1) (regarding admissibility at port of entry).” Id. at
1241. We believe this language has to be read in the context of
the situation before the court, that is, that the INS had insti-
tuted proceedings, that the proceedings had concluded before
the IJ, that the decision of the IJ had been appealed and that the
BIA had issued a final order of deportation. Therefore, for cases
which were prosecuted and culminated in a final order of
deportation, Itaeva holds that § 1187(b)(2) does not super-
sede other provisions of the immigration laws that channel
appeals of final deportation orders to the courts of appeals.
In essence, the INS waives the petitioner’s VWPP “waiver”
                                                    (continued...)
10                                                   No. 02-1209

                2. Constitutional Challenge
   Ms. Wigglesworth also presents a constitutional challenge
to the VWPP. Specifically, she argues that “it violates [her]
rights to due process by depriving her of a hearing where
she has not knowingly or intelligently waived such hear-
ing on her right to remain in the [United States].” Peti-
tioner’s Br. at 19. We must determine whether this claim
is properly before us.


                                a.
  This court has acknowledged that, when judicial review
is otherwise foreclosed by statute, jurisdiction remains
in this court to raise substantial constitutional questions.


4
  (...continued)
when it prosecutes deportations to the stage of a final order of
deportation.
  If we read the Tenth Circuit’s opinion too narrowly and,
indeed, it interprets § 1187(b)(2) as allowing all VWPP deportees
to seek review in the courts of appeals, we respectfully dis-
agree with this conclusion. We believe that the language of
§ 1187(b)(2) applies to any challenge (“contest”) to an alien’s
deportation, regardless of whether that challenge is directed to
an administrative agency or a court of appeals. There is no
language in the statute to suggest that “contest” should be
limited to administrative adjudications. Indeed such a reading
would frustrate the statutory purpose of streamlining both
the admission and deportation of those entering the country
under the VWPP. Finally, such an interpretation would be
difficult to administer in light of the general prohibition
against presenting arguments on appeal that have not first been
presented to the agency with the authority to determine
the claim. See, e.g., Ambati v. Reno, 233 F.3d 1054, 1062 (7th Cir.
2000).
No. 02-1209                                                   11

See, e.g., Singh v. Reno, 182 F.3d 504, 509 (7th Cir. 1999). In
Singh, we reiterated our holding in LaGuerre v. Reno, 164
F.3d 1035 (7th Cir. 1998):
    As we explained in LaGuerre, direct review in the
    courts of appeals remains an option for aliens wish-
    ing to challenge their deportation on constitutional
    grounds. Thus, “judicial review is curtailed as Con-
    gress intended, but enough of a safety valve is left to
    enable judicial correction of bizarre miscarriages of
    justice.”
Singh, 182 F.3d at 509 (quoting LaGuerre, 164 F.3d at 1040).
As we noted, this “safety valve” exists in instances in which
“judicial review is curtailed.” We must evaluate, there-
fore, whether Ms. Wigglesworth had a means of challeng-
ing the deportation order issued by the INS under the
VWPP.
   Although the record is unclear exactly as to when the INS
determined that Ms. Wigglesworth was deportable and
issued a final order of deportation pursuant to the VWPP,
it made this determination at least prior to the date that
she was taken into custody for purposes of deportation,
February 17, 1993. Consequently, we look to the judicial
review provisions in effect at that time, specifically 8 U.S.C.
§ 1105a, to determine what means were available to Ms.
                                                     5
Wigglesworth to challenge her deportation order.

5
  The same law applies if we were to consider the BIA’s order
of December 27, 2001, affirming the IJ’s termination of proceed-
ings, as the final order of deportation. For aliens who were
placed in deportation proceedings before April 1, 1997, and
whose final orders of deportation were entered more than
30 days after the date of the enactment of the Illegal Im-
migration Reform and Immigrant Responsibility Act of 1996
                                                   (continued...)
12                                                 No. 02-1209

                              b.
  In general, the former § 1105a sets forth the judicial review
procedures only for “final orders of deportation” issued
pursuant to administrative procedures contained in 8
U.S.C. § 1252(b), specifically an administrative hearing
before an IJ and an appeal to the BIA. However, a deter-
mination that an individual was deportable under the
VWPP was a determination made by the district director of
the INS—outside of the typical proceedings before an IJ.
Indeed, the regulations implementing the VWPP make
clear that the determination is made without referral of
the alien to immigration proceedings:
     (c) Determination of deportability. An alien who has
     been admitted to the United States under the provi-
     sions of section 217 of the Act and of this part who is
     determined by an immigration officer to be depor-
     table from the United States under one or more of
     the deportation grounds listed in section 241 of the
     Act shall be removed from the United States to his or
     her country of nationality or last residence. Such re-
     moval for deportation shall be determined by the


5
  (...continued)
(“IIRIRA”), October 30, 1996, the transitional rules established
by IIRIRA apply. The transitional rules provide for judicial
review as it existed before IIRIRA was passed, subject to cer-
tain exceptions. (One of those exceptions, 8 U.S.C. § 1252(g)
could apply to Ms. Wigglesworth. That provision will be dis-
cussed infra at Part II.B.). Here, Ms. Wigglesworth was placed
in a deportation proceeding prior to the passage of IIRIRA,
and the termination of those proceedings was affirmed by the
BIA on December 27, 2001. Therefore, we would look to pre-
IIRIRA law, 8 U.S.C. § 1105a, to determine the proper method
for her to raise a constitutional challenge to her proceedings.
No. 02-1209                                                    13

    district director who has jurisdiction over the place
    where the alien is found, and shall be effected with-
    out referral of the alien to an immigration judge for a deter-
    mination of deportability, except that an alien admitted
    as a Visa Waiver Pilot Program visitor who applies for
    asylum in the United States must be referred to an
    immigration judge for a determination of deportablity.
8 C.F.R. § 217.4 (1993) (emphasis added).
   The former § 1105a, however, acknowledged the pos-
sibility that an individual could be under the threat of
deportation from an order that did not originate through
proceedings before an IJ. The statute therefore provided
that the procedure set forth therein was “the sole and
exclusive procedure for the judicial review of all final or-
ders of deportation made . . . pursuant to administrative
proceedings under section 1252(b) . . . except that—. . .
(10). . . any alien held in custody pursuant to an order of
deportation may obtain judicial review thereof by habeas
proceedings.” 8 U.S.C. § 1105a(a)(10) (1993) (emphasis
added). Therefore, under the former § 1105a(a)(10), aliens
held pursuant to any order of deportation, regardless of
how or from whom the order issued, could employ habeas
                                             6
as a means of challenging the deportation. Because the
determination that Ms. Wigglesworth was deportable was
not made through deportation proceedings before an
IJ pursuant to § 1252(b), her remedy for purposes of chal-
lenging that order was through a writ of habeas corpus as
contemplated by 8 U.S.C. § 1105a(a)(10).




6
  Indeed, Ms. Wigglesworth invoked § 1105a(a)(10) when
she brought the habeas petition to challenge her detention in
1993. See A.R. 392.
14                                                  No. 02-1209

                                c.
  Ms. Wigglesworth recognizes the possibility that a dis-
trict court, as opposed to a court of appeals, is the proper
forum to air her constitutional challenge. She there-
fore urges this court to transfer her petition to a district
court pursuant to 28 U.S.C. § 1631 if we conclude that
she has raised her arguments in the wrong forum.
     Section 1631 states:
     Whenever a civil action is filed in a court as defined
     in section 610 of this title or an appeal, including a
     petition for review of administrative action, is no-
     ticed for or filed with such a court and that court
     finds that there is a want of jurisdiction, the court
     shall, if it is in the interest of justice, transfer such ac-
     tion or appeal to any other such court in which the
     action or appeal could have been brought at the time
     it was filed or noticed, and the action or appeal shall
     proceed as if it had been filed or noticed for the court
     to which it is transferred on the date upon which it
     was actually filed in or noticed for the court from
     which it is transferred.
28 U.S.C. § 1631. Although § 1631 is not cast in discre-
tionary terms (“the court shall . . . transfer”), this court has
stated that “there is no reason to raise false hopes and
waste judicial resources by transferring a case that is clear-
ly doomed . . . .” Phillips v. Seiter, 173 F.3d 609, 610 (7th
Cir. 1999).
     A court is authorized to consider the consequences of
     transfer before deciding whether to transfer; that is
     implicit in the statute’s grant of authority to make
     such a decision, and implies in turn that the court
     can take a peek at the merits, since whether or not the
No. 02-1209                                                15

    suit has any possible merit bears significantly on
    whether the court should transfer or dismiss it.
Id. at 610-11 (internal citation omitted). We, therefore,
“take a peek” at the merits of Ms. Wigglesworth’s con-
stitutional claim to see if transferring to the district court
is “in the interest of justice.”
  Ms. Wigglesworth argues that the VWPP violates her
rights to due process of law and points to cases from the
Supreme Court and this court that establish that aliens—
even those who have entered this country illegally—have
the right to a fair hearing prior to being deported. Be-
cause this right to a fair hearing is a constitutional right,
she continues, any waiver of that right has to be know-
ing and voluntary. She further maintains that, when she
waived her right to a hearing before an IJ, her waiver was
not knowingly made. Consequently, in her view, the
VWPP, as applied to these circumstances, violates her
rights to due process. Ms. Wigglesworth points to Nose
in support of her argument.
  In Nose, the Fifth Circuit considered the validity of
Nose’s waiver pursuant to the VWPP. It began its analysis
by observing that “[g]enerally, even aliens who have en-
tered the United States unlawfully are assured the pro-
tection[] of the fifth amendment due process clause, includ-
ing the right to a hearing before an immigration judge
before being deported.” Id. at 78-79 (internal quotation
marks and citations omitted). Furthermore, it continued,
“[a]lthough due process rights may be waived, such a
waiver must be made knowingly and voluntarily.” Id. at
79 (internal citations omitted). The Fifth Circuit then
looked to three primary factors to determine whether
Nose’s waiver had been made knowingly: “(1) the party’s
background and experience; (2) the clarity of the written
waiver agreement; and (3) whether the party was repre-
16                                                   No. 02-1209

sented by or consulted with an attorney.” Id. Applying
these factors, the Fifth Circuit rejected the due process
argument because Nose was highly educated, the written
waiver was very clear and Nose had consulted with
counsel prior to entering the country through the VWPP.
See id. at 80.
   Ms. Wigglesworth argues that the standards set forth
in Nose should be applied to evaluate her waiver and,
under those standards, this court cannot conclude that
her waiver was knowingly made. We disagree. Assuming
that the knowing and voluntary standard applies to Ms.
Wigglesworth’s waiver, we do not believe that the Nose
factors suggest that Ms. Wigglesworth’s waiver was consti-
tutionally infirm. Ms. Wigglesworth had a high school
education, had owned her own business and had traveled
extensively earlier in her life. As well, the waiver form was
exceptionally clear that, in signing the form, Ms. Wig-
glesworth was waiving her rights to a hearing before an
IJ, an administrative appeal to the BIA and judicial review
of the administrative decision. Even in the absence of
                                   7
consultation with an attorney, we do not believe that
these factors call into question the validity of Ms. Wig-
glesworth’s waiver.
  Ms. Wigglesworth’s claim also fails for another reason.
This court has held that, in order to prevail on a due proc-
ess claim, the alien must establish prejudice resulting
from the violation. See Roman v. INS, 233 F.3d 1027, 1033
(7th Cir. 2000). When deportation proceedings were com-
menced against Ms. Wigglesworth, however, she conceded


7
  As noted above, Ms. Wigglesworth did receive advice from
an immigration consulting service prior to departing for Swe-
den; however, neither the credentials of the consultant nor
the precise nature of the advice given are contained in the record.
No. 02-1209                                                17

deportability. Ms. Wigglesworth’s complaint, therefore,
is not a lack of due process with respect to the determina-
tion of deportability, but the fact that she was not afforded
the opportunity to present, or receive a determination
concerning, her application for discretionary relief. How-
ever, when Ms. Wigglesworth entered pursuant to the
VWPP, she not only waived her right to a deportation
hearing, she also waived any rights that she had to apply
for non-asylum forms of relief from deportation. See
Nose, 993 F.3d at 80; Itaeva, 314 F.3d at 1242.
  Essentially, Ms. Wigglesworth’s complaint is that she
never was warned that her entry and waiver under the
VWPP would preclude her from applying for and obtain-
ing discretionary relief. We cannot accept this submis-
sion. The waiver language contained on the form is suffi-
ciently clear in informing the alien that asylum is the
only available avenue to changing one’s status if admit-
ted under the VWPP.
  Because we do not believe that Ms. Wigglesworth can
prevail on her constitutional challenges to the VWPP, we
do not believe that it is in the interest of justice to trans-
fer this appeal to the district court for consideration on
               8
habeas review.


B. 8 U.S.C § 1252(g)
  Apart from the fact that Ms. Wigglesworth waived her
rights to contest her deportation, we believe that there is
an equally compelling reason to dismiss her claims. 8
U.S.C. § 1252(g) is the single provision of IIRIRA that, at
the time of its passage, applied “without limitation to
claims arising from all past, pending, or future exclu-

8
  We express no opinion concerning whether the other re-
quirements for a § 1631 transfer have been met.
18                                              No. 02-1209

sion, deportation, or removal proceedings.” See Reno
v. American-Arab Anti-Discrimination Comm., 525 U.S. 471,
477 (1999) (“AAADC”) (internal quotation marks and
citations omitted). Section 1252(g) states:
     Except as provided in this section and notwithstand-
     ing any other provision of law, no court shall have
     jurisdiction to hear any cause or claim by or on behalf
     of any alien arising from the decision or action by
     the Attorney General to commence proceedings, ad-
     judicate cases, or execute removal orders against any
     alien under this Act.
In AAADC, the Supreme Court rejected “the unexamined
assumption that § 1252(g) covers the universe of deporta-
tion claims—that it is a sort of ‘zipper’ clause that says
‘no judicial review in deportation cases unless this sec-
tion provides judicial review.’ ” AAADC, 525 U.S. at 482.
Instead, the Court held that § 1252(g) “applies only to three
discrete actions that the Attorney General may take: her
‘decision or action’ to ‘commence proceedings, adjudicate
cases, or execute removal orders.’ ” Id. (quoting 8 U.S.C.
§ 1252(g) and adding emphasis).
   In Gomez-Chavez v. Perryman, 308 F.3d 796 (7th Cir. 2002),
this court examined what actions fall within § 1252(g)’s
prohibition. In that case, Gomez-Chavez was deported
from the United States, later reentered the country illegal-
ly and married an American citizen. Gomez-Chavez then
filed a form I-485 to adjust his status to that of a lawful
permanent resident based on his marriage. When Gomez-
Chavez arrived at the adjustment-of-status interview, the
INS representative discovered that Gomez-Chavez had
reentered the country illegally following his deportation.
Pursuant to 8 U.S.C. § 1231(a)(5), the INS invoked its
prior deportation order and sought to deport Gomez-
Chavez without a hearing. Shortly thereafter, Gomez-
Chavez filed an I-212 application with the INS for permis-
No. 02-1209                                                  19

sion to reapply for admission to the United States after
removal. When Gomez-Chavez arrived in this court, we
considered and then addressed the following argument:
    Gomez-Chavez’s primary claim is that the INS is now
    improperly refusing to adjudicate his I-212 applica-
    tion for waiver of inadmissibility. But this argument
    fits squarely within the steps covered by the prohibi-
    tion on judicial review found in 8 U.S.C. § 1252(g).
    Under § 1252(g), courts are barred from reviewing
    discretionary decisions to “commence proceedings, ad-
    judicate cases, or execute removal orders.” These strict
    limitations apply not only to the Attorney General’s
    positive actions, but also to his refusals to take action.
    An alien attempting to achieve judicial review of
    such discretionary measures may not avoid the
    § 1252(g) bar by the simple expedient of recharac-
    terizing a claim as one challenging a refusal to act.
Id. at 800 (internal quotation marks and citations omitted).
  Here, by way of this appeal, Ms. Wigglesworth seeks
an order that the INS recommence deportation proceed-
ings for the purpose of adjudicating her application for
discretionary relief. As noted in Gomez-Chavez, the ban in
§ 1252(g) applies with equal force to the Attorney Gen-
eral’s refusals to act. Consequently, the determination of
the Attorney General’s designee to cease proceedings
and not to adjudicate Ms. Wigglesworth’s application
for discretionary relief is barred by § 1252(g) just as a
decision to commence proceedings or to adjudicate the
                                              9
application for relief would be unreviewable.


9
  As noted above, for cases in which judicial review is fore-
closed by statute, this court has preserved jurisdiction to re-
view substantial constitutional questions and to correct bizarre
                                                  (continued...)
20                                                No. 02-1209

                        Conclusion
  As set forth above, Ms. Wigglesworth waived both her
right to a hearing on her deportation and her right to ap-
ply for discretionary relief. Additionally, under 8 U.S.C.
§ 1252(g), this court lacks jurisdiction to review the final
order of the BIA affirming the IJ’s termination of proceed-
ings. The petition for review is, therefore, dismissed.
                                                    DISMISSED

A true Copy:
        Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




9
  (...continued)
miscarriages of justice. See supra at Part II.A.2.a. However,
as explained earlier in this opinion, Ms. Wigglesworth has
not presented a substantial constitutional question for review.


                    USCA-02-C-0072—2-14-03